Title: From Alexander Hamilton to the President, Directors, and Company of the Bank of the United States, 26 February 1793
From: Hamilton, Alexander
To: President, Directors, and Company of the Bank of the United States


Treasury Department February 26th1793
Gentlemen,
I have to request that you will be pleased to advance to The Honorable Jonathan Trumbull Esqr. the sum of Thirty Thousand Dollars; on Account of the compensations due to the Members of the House of Representatives of the United States.
As I have been informed, that the Bill making appropriations for the present year has passed both Houses of Congress, I hope to have it in my power very shortly to replace this sum, as well as, the Monies which have been hitherto advanced by you for the Public service, in compliance with my several requisitions for that purpose.

I am with great Consideration   Gentlemen   Your Most Obedient Servant
A Hamilton
The President, Directors & Companyof the Bank of the United States
